Citation Nr: 1758266	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher initial ratings for generalized anxiety disorder, rated 50 percent disabling, effective August 15, 2017; and 30 percent prior to that date.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a cheek bone disability, claimed as due to the loss of teeth.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	V. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1968 to August 1972.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, October 2012 and May 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2010 rating decision granted service connection for generalized anxiety disorder with dysthymia, evaluated as 30 percent disabling, effective November 5, 2008.  The Veteran filed a claim for entitlement to TDIU in March 2012; and an October 2012 rating decision denied the claim.  The Veteran filed timely notices of disagreement and timely appealed each claim.

In February and July 2015, the Board remanded for additional development the issues of entitlement to a higher initial rating for generalized anxiety disorder with dysthymia and entitlement to TDIU.

In March 2017, the Veteran filed a claim for entitlement to service connection for a bilateral eye disability and service connection for a cheek bone disability, claimed as due to the loss of teeth.  In May 2017, the RO denied both claims.  The Veteran submitted a notice of disagreement and timely appealed these issues.  These appeals have been certified to, and activated by, the Board.

In August 2017, the RO increased the rating for generalized anxiety disorder with dysthymia to 50 percent, effective August 15, 2017.

In August 2017 the RO issued separate statements of the case with regard to the issues of service connection for the disabilities of the cheek and eye; and for an increased rating for migraines.  The Veteran's representative submitted a substantive appeal listing the issues being appealed as service connection for the cheek and eye disabilities; she also checked a box indicating that she was appealing all issues listed on the statement of the case.  The RO has not recognized a substantive appeal as having been filed with regard to the migraine issue; nor has it certified that issue to the Board.  

In September 2017, the Veteran's representative submitted argument and an article pertaining to service connection for traumatic brain injury.  The record does not show that a claim for service connection for TBI has been submitted on the form required by VA.  

The issues of entitlement to service connection for a bilateral eye disability and a cheek bone disability, claimed as due to the loss of teeth, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of the claim, the Veteran's generalized anxiety disorder was manifested by: (1) near-continuous panic and depression affecting the ability to establish and maintain effective relationships (2) suicidal ideation (3) memory loss; (4) sleep disturbances; (5) disturbances of motivation and mood; and (6) difficulty in adapting to stressful circumstances.  These symptoms produce occupational and social impairment with deficiencies in most of the areas of work, school, judgment, thinking, and mood.

2.  The Veteran's service connected disabilities have been evaluated as at least 70 percent disabling during the entire appeal period and have precluded gainful employment for which he would otherwise be qualified.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for generalized anxiety disorder for the entirety of the appeal period, have been met.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340(a), 3.341(a), 4.15, 4.16 (217).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In the case of an initial rating, VA must consider whether staged ratings are warranted to account for changes in the disability during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 30 percent rating is warranted for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

VA neuropsychology notes from August to October 2008 showed that the Veteran reported the following symptoms: memory loss, difficulty paying attention, anxious thoughts, poor concentration, lack of motivation/interest in activities, feelings of hopelessness and/or helplessness, fatigue, loneliness, irritability, decreased sleep, and worrying about finances and his mother's health.  He denied the following: suicidal or homicidal ideation, symptoms consistent with a diagnosis of mania/hypomania, social phobia, hallucinations or delusions or posttraumatic stress disorder (PTSD).  

The examiner observed good grooming and hygiene, responsiveness to social interaction, appropriate eye contact and fluent conversational speech.  The examiner indicated that the Veteran experienced moderate symptoms of depression and difficulty with immediate memory (tests showed evidence of moderate scattering with scores ranging from average to borderline).  The examiner linked the above-noted difficulties to depression and chronic use of marijuana.

A separate VA progress note in August 2008 notes that the Veteran reported "some fleeting thoughts" about suicidal/homicidal ideation in the prior month when he decided to move.  Later in the same note, the examiner noted "no suicidal/homicidal ideation, no audio/visual hallucinations, and judgment-fair."

In a January 2009 mental health note, the examiner noted that the Veteran did not have suicidal ideation, he had moderate to severe depression and was having issues with his medication.  He received a GAF of 55.

In a November 2009 VA assessment, the Veteran reported having suicidal thoughts from time to time, but that he was in control and would seek help if he thought things were getting worse.  The examiner listed the following suicide risk factors: personal history of trauma or abuse, TBI, chronic mental illness, legal difficulties, occupational difficulties, and being a caregiver for his mother who was diagnosed with dementia.  The Veteran indicated that his relationship with his siblings was in turmoil, he had no enthusiasm to work, he borrowed money from his mother, and he biked five days a week, which helped him.

In a December 2009 private psychiatric evaluation, Dr. K.B. noted that the Veteran had been affected by depression and had been on antidepressant medications since 1977.  The examiner indicated problems with dizziness, particularly with standing, which appeared to be a vascular event.  The Veteran reported that he believed he had a concussion in service when he was hit with a soccer ball during a swimming pool training exercise.  The examiner diagnosed depression, traumatic brain injury was considered, and he noted atypical migraines with pulsation on the left side of the head.

The Veteran was afforded a VA psychiatric examination in January 2010.  The Veteran reported the following symptoms of depression: fatigue; low energy; low motivation; anhedonia and sleep disturbances.  His symptoms of anxiety included excessive worrying about his mother and current financial situation, difficulty controlling the worry, and panic attacks, on average, three times a week.  He also reported drinking a lot, marijuana and speed use, and difficulty establishing and maintaining interpersonal relationships.  He indicated being hit on the left side with a soccer ball while participating in a swimming pool drill in service, and that he suffered a concussion, and later, he experienced an unexplained "blackout."  He stated that he had suffered a financial and nervous breakdown in 2006, and attributed his marital difficulties and subsequent drug and alcohol use to the head injury he suffered during basic training.  

The examiner assessed that delusions were persistent and occurring on a daily basis, inasmuch as the Veteran stated he was able to predict things before they happen.  Homicidal and suicidal thoughts were also indicated; and the Veteran noted fleeting homicidal ideation about a former client, and thoughts of suicide, but denied plans or intent to carry them out.  The examiner noted moderately impaired recent memory, as the Veteran indicated that he had trouble remembering people's names, including casual acquaintances and people he had known for years.  

The examiner explained that the Veteran had trouble with intended activities and experienced trouble following a conversation when he was talking.  He experienced difficulty with word finding and had some trouble with circumlocutions.  Based on psychological testing, the examiner reported mild depression and anxiety marked by severe symptomology.  Finally, the examiner assessed reduced reliability and productivity due to mental disorder symptomatology, to include mood disturbance, lack of motivation, a pattern of social withdrawal, and other symptoms of anxiety that impacted his ability to fully engage in social and leisure activities. 

In a February 2010 psychiatric evaluation, the examiner indicated that the Veteran's depression lasted for at least 32 years, beginning in 1971 after a divorce.  The examiner noted this had never "lifted" and had symptoms of anxiety for the past three and a half years, to include excessive worrying about his mother and current financial satiation, difficulty controlling the worry, and panic attacks, on average, three times a week.

In a June 2010 psychiatric note, the Veteran reported that his mood fluctuated and he had some bad days, he had issues with his medication, and he was depressed, with feelings of sadness, anger and hopelessness.  He also noted that he had passive thoughts of death, but no plan or intent.  He received a GAF of 50.

An April 2011 VA psychiatric examination revealed anxiety symptomatology consisting of persistent and excessive worrying, difficulty concentrating, muscle tension, sleep disturbances and fatigue.  Depression symptomatology included depressed mood with reduced enjoyment of things, accompanied by decreased self-esteem, apprehensive expectation about the future, and also some of the same anxiety symptoms.  The Veteran reported having no close, trusting relationships outside of his family, he had a good relationship with his son, he had a friend in Madison, Missouri that he saw every two months and a friend in California, and he was attending school and an occasional bike rider.  

The examiner noted that the Veteran obsessed about photography or politics, had anxiety about his son's wellbeing and future, and avoided crowds.  He felt he had been spied on in 2001 when he saw suspicious activity and reported it to the Federal Bureau of Investigation (FBI), as his former spouse's current husband had been involved with the FBI; and at times he felt paranoid.  It was also noted that he had sleep disturbances, panic attacks, and poor recent memory.  His present anxiety would be expected to result in moderate difficulties occupationally.  The examiner did not find total occupational and social impairment due to his disorder, but did note that the Veteran's mental disorder resulted in deficiencies in judgment, thinking, work, and mood.

VA psychiatric attending notes dated throughout 2012, include the Veteran's report that he had had to drop out of school due to the stress.  He also noted stress with caring for his mother and issues with his brother.  He received average GAF scores of 50, and the examiner directed him to discontinue Adderall but continue taking fluoxetine.  He also consistently reported his mood as fair, he had low energy, his ability to sleep was sporadic and he complained of headaches and migraines.

Throughout 2013 VA psychiatric attending notes show the Veteran's mood was fair, his sleep was improved with medication, he complained of headaches and migraines, and had an average GAF of 50. 

VA psychiatric attending notes from 2014 reveal that the Veteran was dealing with the sickness and eventually death of his brother, and the sickness of his mother.  The examiner noted that he was "managing" depression and anxiety, and denied suicidal ideation.  His mood was listed as stable; he reported sleeping well; and after a July 2014 VA headache examination, he became service connected for headaches, as secondary to his service-connected psychiatric disorders.

Throughout the year 2015, the Veteran reported a stable mood, he was using a CPAP machine every night for sleep apnea; and he continued to have constant headaches.  No current suicidal/homicidal ideation was noted, but he indicated that he did not want to get out of bed some days, and noted anxiety.  In September 2015, his physician noted insomnia and consideration of increasing his Prozac.  In December 2015, the Veteran reported a down mood and that his headaches had worsened.

A February 2016 psychiatric attending note shows that the Veteran reported an improved mood.  He noted feeling good enough to think about working.  He also reported traveling with his 90 year-old mother and to California to see his son.  He indicated self-treating with Aleve PM for persistent headaches.  In September 2016, the Veteran indicated that he had had thoughts about taking his life, but did not recall when.  In November 2016, the examiner indicated the Veteran was experiencing anxiety with terminal insomnia.

In a March 2017 psychiatric note, the Veteran reported a stable mood and that he smoked marijuana every morning.  He only had anxiety when he would lie down to go to sleep.  He continued to be the caretaker for his ailing mother.

In the Veteran's most recent examination in August 2017 VA examination, the examiner diagnosed him with major depressive disorder, single episode, moderate severity, and with generalized anxiety disorder.  His symptoms included depressed mood most of the day, anhedonia, insomnia, loss of energy daily, feelings of worthlessness and hopelessness, and difficulty concentrating.  He stated that he occasionally had passing thoughts about suicide, without a specific plan or intent to act on those thoughts.  He reported feeling excessive anxiety and worry, and he experienced irritability, muscle tension, and restlessness.  He said that he did not have close friends and spent most of his time at home with his mother, as he was her primary caregiver.  Symptoms selected by the examiner included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner summarized his level as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but noted that, as the Veteran stated he had thoughts of suicide, but without a plan or intent, this should be considered an increase.

Based on this record, the Board finds that, throughout the appeal period, the Veteran's symptoms (depressed mood; anhedonia; insomnia; loss of energy daily; feelings of worthlessness and hopelessness; panic attacks; difficulty concentrating; and suicidal ideation) most closely approximated those contemplated by a 70 percent rating because they resulted in occupational and social impairment with deficiencies in judgment, thinking, work, and mood.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The Veteran has not exhibited all of the symptoms listed as examples for a 70 percent rating; however, the record does demonstrate the listed symptoms of near-continuous panic and depression affecting the ability to establish and maintain effective relationships; suicidal ideation; memory loss; and difficulty in adapting to stressful circumstances.  VA generally considers suicidal ideation to be indicative of a 70 percent disability rating.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

The Veteran reports that his impairment has caused deficiencies with family relations.  He has deficiency in the area of mood, as he experiences feelings of hopelessness, increased anxiety and irritability.  Hence, he had deficiencies in most of the areas listed in the criteria for a 70 percent rating and his symptoms are equivalent to those listed in the criteria as well, for the entire period since the effective date of his claim.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with deficiencies in most areas, such as mood, memory loss, and judgment.

A 100 percent rating is not warranted, as the Veteran has not displayed most of the symptoms specifically listed as examples in the criteria for a 100 percent rating.  While he endorsed concentration and memory issues, there is no evidence currently of record that his memory impairment was so severe that he forgot the names of close relatives or his own occupation or name.  There are also no indications that the Veteran was unable to perform activities of daily living or was in persistent danger of hurting himself or others.  Further, the Veteran was oriented in all spheres, had normal thought and speech processes.  Even if the January 2010 VA examiner's notation of the Veteran stating he was able to predict things before they happen, and the April 2011 examiner's notation that the Veteran believed he was being spied on by the FBI, equated to delusions, there is no evidence that these delusions were persistent. 

The Bankhead court also held that near constant thoughts of harming oneself were indicative of a 100 percent rating, but the Veteran's reports of suicidal ideation have been very sporadic.  Bankhead v. Shulkin.

Most significantly, the evidence does not show total social and occupational impairment.  The Veteran was in school prior to 2012, he has maintained some limited social contact with friends in other states (Missouri and California), he has been able to travel frequently to California to see his son, and he has reported bike riding-all activities that would involve some contact with others.  There is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

As such, a 70 percent rating is warranted for the entire period since the effective date of service connection.  

TDIU

TDIU is granted where a veteran's service connected disabilities are less than total, but preclude gainful employment for which he or she would otherwise be capable.  38 C.F.R. §§ 3.340(a), 3.341(a), 4.15, 4.16.  

In this case the Veteran is service connected for the psychiatric disability discussed above and for migraines and hearing loss.  Both of the latter disabilities were rated noncompensable prior to March 17, 2017; but migraines have been evaluated as 30 percent disabling since March 17, 2017.  He has met the percentage requirements for TDIU at all times since the grant of service connection for GAD with dysthymia

Although one examiner found only moderate occupational impairment, most examiners and treatment providers assigned GAFs indicative of an inability to keep a job.  Indeed, the Veteran was not employed at any point during the appeal period and he ultimately failed in his efforts to attend school after what he described in his TDIU application as "a stress induced mini-stroke."   The record does not show "mini-strokes," but does show frequent panic attacks.  The Veteran has an advanced education and work experience as a self-employed contractor; but the reported severity of the service connected psychiatric disability with associated stress would appear to make employment difficult, if not impossible.  Resolving reasonable doubt in his favor, the Board finds that the criteria for TDIU are met.

SMC

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) is permanently housebound because of a service-connected disability or disabilities. See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100 percent disabling. Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability."). 

Although the Veteran's TDIU has been awarded on the basis of the service connected psychiatric disability; he does not currently have additional service connected disability totaling 60 percent or more.  He has also demonstrated an ability to leave his home and its immediate premises for extended travel and for treatment.  This weighs against a finding that he is prevented from leaving his home or its immediate premises.  The criteria for SMC at the housebound rate are not currently met.  Should service connection for additional disabilities be granted, the RO will revisit this question.



ORDER

An initial rating of 70 percent for anxiety, is granted, effective November 5, 2008.

A TDIU for the entire appeal period is granted.


REMAND

In regards to the Veteran's claim for a bilateral eye disability, the Veteran expressed that he had defective vision and complained of eye trouble in service, and indicates that his August 1972 separation examination notated his left eye as weaker.  He additionally argues that he was hit in the head with a soccer ball during basic training, and this injury led to his current bilateral eye disability.  On the examination for service entrance the Veteran had 20/20 vision in the right eye and 20/30 in the left eye.  On examination for separation from service, he indicated he had eye trouble, but the examiner noted a normal eye and his vision was still 20/20 for the right eye and 20/30 for the left.

As it pertains to his claim of service connection for cheek bone disability, as due to the loss of teeth, the Veteran contends that, in service, he had surgery on his teeth in April 1970 and again in May 1970.  The Veteran has consistently reported that he was struck on the left side of his head with a soccer ball during a swimming pool exercise in service, and that the impact of the hit resulted in a concussion.  He further reported that he believes this injury led to his current cheek bone disability.

The Veteran has not been provided with a VA examination for his claims for a bilateral eye disability and cheek bone disability, to include as due to the loss of a tooth.  VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2016); Id. at 79, 81 (2006).  Based on the evidence of record, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral eye disability and cheek bone disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current bilateral eye disability that is due to a disease or injury in service, to include being hit in the head with a soccer ball during basic training.  The examiner must review the entire claims file.  Any indicated tests and studies must be accomplished.

The examiner should render opinions as to the following:

(a) Does the Veteran have a current bilateral eye disability?

(b) Is it at least as likely as not (50 percent probability or greater) that the current bilateral eye disability had its onset in service, or is otherwise the result of a disease or injury in service, to include being hit in the head with a soccer ball during a basic training swimming exercise (the examiner should presume that this injury occurred)?  The examiner should comment on the Veteran's complaints of in-service eye issues.

(c) If not due to service, is his current bilateral eye disability proximately due to or aggravated by any of his service-connected disabilities?

If aggravated, the examiner should state whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of a bilateral eye disability prior to aggravation.

3.  Schedule the Veteran for a VA examination to determine whether he has a current cheek bone disability that is due to a disease or injury in service, to include being hit in the head with a soccer ball during basic training and/or the loss of teeth while in service.  The examiner must review the entire claims file.  Any indicated tests and studies must be accomplished.

(a) Does the Veteran have a current cheek bone disability?

(b) Is it at least as likely as not (50 percent probability or greater) that the current cheek bone disability had its onset in service, or is otherwise the result of a disease or injury in service, to include being hit in the head with a soccer ball during a basic training swimming exercise (the examiner should presume that this injury occurred)?  The examiner should comment on the Veteran's complaints of the removal of teeth in service, and whether that is what caused his current disability.

(c) If not due to service, is his current cheek bone disability proximately due to or aggravated by any of his service-connected disabilities?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

The examiner should provide reasons for the opinions.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


